DETAILED ACTION
Response to Amendment
The following is in response to the amendment of December 14, 2021.  The amendment has been entered.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is a statement of reasons for allowance: 
In a fiber material accumulating apparatus comprising a storage section which includes a porous screen, a supply section which supplies a material containing fibers to the storage section, a rotating body which is provided inside the storage section and includes a blade which rotates to agitate the material, and a belt on which material dispersed via the porous screen accumulates, the prior art does not disclose or suggest a blade that includes (a) extending portions having a longest dimension extending parallel to a rotational axis of the rotating body, the extending portions separated in a direction intersecting the rotational axis, and (b) a gap between the extending portions functioning as an opening through which the dispersed material passes when the blade rotates.   Accordingly, the prior art does not disclose or suggest a sheet manufacturing apparatus comprising the aforementioned fiber material accumulating apparatus and a shaping section which shapes accumulated matter formed by the fiber material accumulating apparatus into a sheet shape.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.